In a proceeding pursuant to Family Court Act article 6, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Kings County (McLeod, J.), entered January 29, 1996, as, upon denying her motions to increase her visitation time with the parties’ daughter and to suspend her child support payments, terminated her visitation rights.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
A noncustodial parent may not be deprived of his or her rights to meaningful visitation unless there is substantial evidence that such visitation would be detrimental to the child’s welfare (see, Nacson v Nacson, 166 AD2d 510). The record in the instant case, which includes the transcript of an in camera interview with the child and the testimony of the court-appointed psychiatrist, supports the Family Court’s determination to terminate the mother’s visitation rights (see, Eschbach v Eschbach, 56 NY2d 167; Matter of Robert T. F. v Rosemary F., 148 AD2d 449). Accordingly, the court’s determination has a sound and substantial basis and will not be disturbed.
The mother’s remaining contentions are without merit. Santucci, J. P., Joy, McGinity and Luciano, JJ., concur.